720 N.W.2d 306 (2006)
L. D'AGOSTINI & SONS, Petitioner-Appellant,
v.
DEPARTMENT OF CONSUMER AND INDUSTRY SERVICES, BUREAU OF SAFETY AND REGULATION, Respondent-Appellee.
Docket No. 130697. COA No. 263994.
Supreme Court of Michigan.
August 29, 2006.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The motion for reconsideration of this Court's order of June 26, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.